           Case 3:20-cv-00395-JWD-EWD                       Document 4          07/31/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT

                                   MIDDLE DISTRICT OF LOUISIANA


JARVIS BROWN (#710737)                                                               CIVIL ACTION NO.

VERSUS                                                                               20-395-JWD-EWD

JAMES M. LeBLANC, ET AL.


                                                       RULING



On or about June 22, 2020, the pro se Plaintiff, a person confined at the Louisiana State

Penitentiary (“LSP”), Angola, Louisiana, filed a Complaint alleging a civil rights violation

pursuant to 42 U.S.C. § 1983.1 Pursuant to correspondence dated June 22, 2020, the Court directed

Plaintiff to submit his complaint on an approved form ensuring all information was completed as

directed and either submit a Motion to Proceed in Forma Pauperis or to pay the filing fee.2 The

correspondence advised Plaintiff he must correct the deficiencies within twenty-one (21) days and

advised him that failure to do so would result in dismissal of his suit without further notice.3

         A review of the record by the Court reflects that, despite notice, Plaintiff has failed to

remedy the deficiencies of which he was notified.4 As such, Plaintiff’s action shall be dismissed

without prejudice for failure of Plaintiff to properly correct the deficiencies of which he was

notified. Accordingly,




1
  R. Doc. 1.
2
  R. Doc. 2.
3
  R. Doc. 2.
4
  Plaintiff filed a letter alleging further constitutional violations but did not remedy any of the deficiencies noted by
this Court. R. Doc. 3.
       Case 3:20-cv-00395-JWD-EWD           Document 4      07/31/20 Page 2 of 2




      IT IS HEREBY ORDERED that the above-captioned proceeding be DISMISSED

WITHOUT PREJUDICE. Judgment shall be entered accordingly.

      Signed in Baton Rouge, Louisiana, on July 31, 2020.



                                                  S
                                            JUDGE JOHN W. deGRAVELLES
                                            UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF LOUISIANA
